This suit was instituted by Wm. E. Hoffer seeking to recover on an account for medical services rendered a bastard child. The suit is against Oscar White, who, the plaintiff alleges, is the reputed father of the bastard child.
The trial court, on appeal from the justice's court, sustained a demurrer to the petition, and dismissed the action. Was this error?
In the case of State, ex rel. Beebe, v. Cowley, 116 Ohio St. 377,  156 N.E. 214, the Supreme Court of Ohio states in the opinion:
"A reputed father of a bastard child is not legally and financially responsible for its maintenance unless there is a statute imposing such a duty upon him." *Page 188 
This pronouncement disposes of any right to maintain such an action under the common law.
We know of no statute and none has been cited giving a right to a creditor to maintain a civil action against the reputed father for necessaries furnished the bastard child. Prior to the amendment to Section 12123, General Code, the father of a bastard child stood charged with its maintenance, but the amendment was passed in 1923, and as it now stands that provision has been eliminated. As the statute now stands, relief is furnished only to the mother of the bastard child for her support, maintenance, and necessary expenses.
The criminal statute for non-support is not before us.
The trial court did not commit error in sustaining the demurrer and dismissing the petition.
Judgment affirmed.
ROSS, P.J., and MATTHEWS, J., concur. *Page 189